DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

DEPARTMENT OF CHILDREN AND FAMILIES, GUARDIAN AD LITEM,
           and FOSTER CHILDREN’S PROJECT,
                      Appellants,

                                   v.

                S.L.B., the mother, and J.T., the father,
                               Appellees.

                            No. 4D21-1327

                          [September 3, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Luis Delgado, Judge; L.T. Case No. 502018DP000464.

    Ashley Moody, Attorney General, Tallahassee, Andrew Feigenbaum,
Assistant Attorney General, Children’s Legal Services, West Palm Beach,
for appellant Department of Children and Families.

   Thomasina F. Moore, Statewide Director of Appeals, Samantha C.
Valley, Senior Attorney, Appellate Division, Statewide Guardian ad Litem
Office, Tallahassee, for appellant Guardian ad Litem on behalf of I.B.,
S.B., J.D.T., Jr., and J.L.T.

   Elaine M. Martens, Attorney Ad Litem, for appellant Foster Children’s
Project on behalf of minor children I.B., S.B., J.D.T., Jr., and J.L.T.

   Thomas J. Butler of Thomas Butler, P.A., Miami Beach, for appellee
S.L.B., the mother.

   Antony P. Ryan, Regional Counsel, Paul O’Neil, Assistant Regional
Counsel, Office of Criminal Conflict and Civil Regional Counsel, Fourth
District, West Palm Beach for appellee J.T., the father.

PER CURIAM.

   Affirmed.

LEVINE, KLINGENSMITH, and KUNTZ, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2